FILED
                             NOT FOR PUBLICATION                             JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TIMOTHY ALLAN DUNLAP,                            No. 15-35225

                Plaintiff - Appellant,           D.C. No. 1:13-cv-00299-CWD

 v.
                                                 MEMORANDUM*
DENNIS FRICK,

                Defendant - Appellee.


                     Appeal from the United States District Court
                               for the District of Idaho
                     Candy W. Dale, Magistrate Judge, Presiding**

                              Submitted June 14, 2016***

Before:         BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Idaho state prisoner Timothy Allan Dunlap appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendant

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument and denies Dunlap’s requests for oral argument, set forth in
his opening brief and in separate motions. See Fed. R. App. P. 34(a)(2).
deprived him of food in violation of the Eighth Amendment. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Dunlap

failed to raise a genuine dispute of material fact as to whether being provided two

meals on weekend days constituted a sufficiently serious deprivation under the

Eighth Amendment. See Foster v. Runnels, 554 F.3d 807, 812, 814 (9th Cir. 2009)

(two-part showing required to establish a violation of the Eighth Amendment,

including an objective showing that there was a sufficiently serious deprivation of

the minimal civilized measure of life’s necessities); LeMaire v. Maass, 12 F.3d
1444, 1456 (9th Cir. 1993) (“The Eighth Amendment requires only that prisoners

receive food that is adequate to maintain health.”).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                   15-35225